

116 HRES 980 IH: Expressing support for designation of May 2020 as “National Brain Tumor Awareness Month”.
U.S. House of Representatives
2020-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 980IN THE HOUSE OF REPRESENTATIVESMay 26, 2020Mr. Quigley submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of May 2020 as National Brain Tumor Awareness Month.Whereas more than 86,000 people in the United States were diagnosed with a primary brain tumor last year, and an estimated 87,240 Americans will receive a primary brain tumor diagnosis in 2020;Whereas brain tumors are the leading cause of death from cancer in children under the age of 14, the leading cause of death from cancer for teens under the age of 19, and third leading cause of death from cancer in young adults ages 20 to 39;Whereas the five-year relative survival rate in the United States following diagnosis of a primary malignant brain and spinal tumor is only 36 percent;Whereas over 18,000 people in the United States lost their battle with a brain tumor last year;Whereas brain tumors may be either malignant or benign, but can be life-threatening in either case;Whereas an estimated 700,000 people in the United States are currently living with a brain tumor;Whereas treatment of brain tumors is complicated by the fact that there are more than 130 different types of tumors;Whereas the treatment and removal of brain tumors present significant challenges because of the brain’s uniquely complex and fragile nature;Whereas brain tumors affect the primary organ in the human body that not only controls cognitive ability, but the actions of every other organ and limb in the body, leading to it being described as a disease that affects the essence of self;Whereas the first resolution recognizing the need for a National Brain Tumor Awareness Month was passed by the House of Representatives on May 21, 2008;Whereas brain tumor research is supported by a number of private nonprofit research foundations and by institutes at the National Institutes of Health, including the National Cancer Institute and National Institute for Neurological Disorders and Stroke;Whereas basic research advances may fuel research and development of new treatments;Whereas there still remain daunting obstacles to the development of new treatments and there are no strategies for screening or early detection of brain tumors;Whereas despite the number of new people diagnosed with a brain tumor every year, and their devastating prognosis, there have only been five Food and Drug Administration-approved drugs and one device to treat brain tumors in the past 30 years;Whereas the five approved drugs for brain tumors have provided only incremental improvements to patient survival, and mortality rates remain little changed over the past 30 years;Whereas there is a need for greater public awareness of brain tumors, including the difficulties associated with research on these tumors and the opportunities for advances in brain tumor research and treatment; andWhereas May 2020, when brain tumor advocates nationwide unite in awareness, outreach, and advocacy activities, would be an appropriate month to recognize as National Brain Tumor Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Brain Tumor Awareness Month;(2)encourages increased public awareness of brain tumors to honor those who have lost their lives to this devastating disease or are currently living with a brain tumor diagnosis;(3)supports efforts to develop better treatments for brain tumors that will improve the quality of life and the long-term prognosis of those individuals diagnosed with a brain tumor;(4)expresses its support for those individuals who are battling brain tumors, as well as the families, friends, and caregivers of those individuals; and(5)urges that a collaborative public-private approach to brain tumor research is the best means of advancing knowledge of and treatment for the disease.